Title: Notes on Alterations Proposed by Favi, [after 26 April 1785]
From: Jefferson, Thomas
To: 



[After 26 Apr. 1785]

Alterations made in our propositions to Tuscany.
‘manufactures

   
   Art. 2. 3.

 and merchandize’ ‘produce, manufactures and merchandize, without exception of any.’
‘whatsoever,

   
   Agreed

 and shall be obliged to observe no other or greater formalities, regulations or cautions, than the most favored European nations are or shall be obliged to pay and observe.’
‘exemptions

   
   Agreed

 in navigation and commerce’ ‘exemptions for their persons and property and in navigation and commerce.’
‘the most favored nation’ ‘the most favored European nation.’ Here and in Art. 4. et pass[im].
‘to

   
   [Art.] 4.

 carry their own produce manufactures and merchandize in their own vessels’ ‘to carry any kinds of produce, manufactures and merchandize of whatsoever place or growth in their own or in any other vessels.’
‘where

   
   Agreed

 it shall be lawful for all the subjects and citizens of that other freely to purchase’ &c. No change proposed here; but we should propose as with the K. of P. to substitute ‘persons’ for ‘the subjects and citizens of that other.’bis.
Form in which I should be for agreeing to this Article.
‘More especially each party shall have a right to carry any kinds of produce, manufactures and merchandize of whatever place they be the growth or manufacture in their own or any other vessels to any parts of the dominions of the other where it shall be lawful for all persons freely to purchase them and thence to take the produce, manufactures and merchandize of [the other]

   
   [of whatever place or growth]

 which all persons shall in like manner be free to sell them, paying in both cases such duties, charges and fees, and observing such formalities, regulations and cautions only as are or shall be paid or observed by the most favored nation. Nevertheless his royal highness and the United states and each of them reserve to themselves the right where any nation restrains the transportation of merchandize to the vessels of the country of which it is the growth produce or manufacture to establish against such nation retaliating regulations: and also the right to prohibit in their respective countries the importation and exportation of all merchandize whatsoever when  reasons of state shall require it. In this case the subjects or citizens of the contracting parties shall not import nor export the merchandize prohibited by the other. But if one of the contracting parties permits any other nation to import or export the same merchandize, the citizens or subjects of the other shall immediately enjoy the same liberty.’
‘All merchants &c. or any part thereof for them:

   
   [Art.] 5.

provided the person so employed be thereto authorized: nor shall they be obliged to make use of any interpreter &c. unless they chuse to make use of them. And as to the lading and unlading their vessels and the transportation of their merchandize they shall use the public porters in places where they are or shall be established according to the regulations of the respective custom houses, and pay them the fees established by tariff, in those cases only nevertheless in which they have the right of transportation, being at liberty in all others to make use of such persons as they shall think proper without paying salaries or fees to any others. Nor shall they be forced to unload any sort of merchandize into any other vessels, or to receive them into their own, or to wait for their being loaded longer than they please. And generally with respect to the contents of this article each party, shall observe towards the other what shall be practised in their respective countries towards the most favoured European nation.’
Better omit all the first and last parts of this article and let it stand as with the K. of P. respecting the unloading of vessels to wit. ‘The merchants commanders of vessels or other subjects or citizens of either party shall not within the ports or jurisdiction of the other be forced to unload &c. [as above]—longer than they please.’
Addition

   
   Art. 6.

 proposed by the G. D. to the end of this, viz. [‘and moreover the laws of the respective countries shall be observed with respect to vessels having, or having had, on board prohibited articles,]

   
   Strike out this as useless or explain it Is not this also useless?

 and they shall receive on board the usual guards of the custom houses, in those cases in which a similar caution is practised with the vessels of other the most favored nations of Europe. And the like cautions shall in the same manner be observed when such articles shall be unladed.’
If any delinquent

   
   Useless also

 in the ports of either of the parties shall escape on board the vessels of the other, he shall, on demand, be immediately  delivered to the government, and the respective Consuls, when there shall be any, shall give all possible assistance herein: and if ever delivery shall be refused, such delinquents may be freely and forcibly taken on board the vessel. The same shall be practised if any of the crew of the vessel shall commit any crime, a liberty being always reserved to do on board the same whatever may be necessary for the execution of justice.
There seems to be an omission of ‘or being entered into port’

   
   [Art.] 8. Reestablished

 ‘or break bulk they shall send their boat ashore and yeild due obedience, and give an account of themselves to the posts established for that purpose, but they shall have liberty to depart &c.—account of their cargo: saving what is agreed on in the 6th. article respecting prohibited articles, but they shall pay anchorage and

   
   The preservation of [propose to insert these]

 other expences and duties for the port, and those concerning the cautions as to health, when such are practised with the most favored European nations.’
Better as with the K. of P. ‘or to pay any duties charges or fees whatsoever except those established for vessels entered into port and appropriated to the maintenance of the port itself or of other establishments for the safety and convenience of navigators, which duties charges and fees shall be the same, and shall be paid on the same footing as in the case of subjects or citizens of the country where they are established.’ [add] submitting to the precautions and regulations established in the health offices on the same footing also with the natives of the place.
9. ‘that the whole or any part of their cargo be unladed, the same

   
   Art. 9.

 rules shall be observed as to the paiment of dues which are observed in like cases with the inhabitants of the country and with the other the most favoured nations of Europe.’
10. the word ‘personal’ omitted.

   
   Art. 10.


‘being subjects or citizens of the other party’ ‘chiunque.’
‘paying such dues only as the inhabitants of the country, and of the nations of Europe the most favored shall be subject to pay in like cases.’
‘And in case of the absence of the representative, or of his attorney when no executor shall be named in the will, the courts of the country shall take the goods into their custody and shall keep them until the lawful owner may take measures for receiving  them in the same manner as is practised and prescribed by their respective laws for the succession of any other aliens whatever.’
‘And where on the death &c.’ ‘And in the case of real estate, if in the state where it is situated there exist laws which forbid

   
   Propose [to] reinstate

 aliens to hold the property in them, the heir shall be allowed a reasonable time &c.’
‘guidici competenti.’ reinstate ‘laws and judges of the land &c.’
11. ‘an insult on the reigning religion or on the religion of others.’

   
   Art. 11.

 Our expression is simply ‘an insult on the religion of others’ which includes the reigning religion, the very expression of which is an insult on common sense, and should be excluded.
‘Nevertheless it shall be lawful to

   
   Art. 13.

 stop such vessels and to make them unlade such articles in the nearest port putting them under safe keeping,

   
   Agreed

 and to detain them for such length of time as the captors may think necessary to prevent the inconvenience or damage &c.’
‘and to remove all doubt respecting the merchandize and effects which shall be subject to the arrangements in this article,

   
   Agreed

 it is declared that they are the following, Canons, mortars &c. But these articles shall not be subject to be stayed provided they be not in greater quantity than may be necessary for the use of the ship, or of the persons in it.’
‘the burthen’

   
   [Art.] 14.

 of the vessel is omitted.
‘which passports shall be made out in good and due forms, and in the manner and for the time which is usual with the respective nation in time of peace,

   
   Reinstated

 on which subject such further explanations shall be entered into as occasion may render necessary and shall be exhibited.’
‘their vessels and effects’

   
   [Art.] 16.

 omitted.
‘offences committed &c. within the jurisdiction of the other’

   
   Disagreed

 ‘within the jurisdiction and with the subjects, citizens, or inhabitants of the other.’
‘pirates’

   
   [Art.] 17.

 omitted and the following addition to the clause without any pretension whatever to salvage. But if a vessel of the one party

   
   Agreed

 be taken by pirates or sea-rovers and retaken by a vessel of the other, one third part of the value of the vessel and cargo retaken shall be given to the recaptors.’
‘in danger from tempests, pirates, enemies, or other accident shall take refuge’

   
   [Art.] 18.

 &c.

‘shall come with their vessels and effects into the harbours or jurisdiction

   
   Is this not sufficiently provided for before?

of the other for the ordinary affairs of their commerce and navigation or in danger from tempests, pirates enemies or other accident.’
The following addition to the clause, ‘Nevertheless in every case the vessels which shall come into the respective ports, scales or roads shall exactly observe the laws ordinances and customs established

   
   Useless

 with respect to the public health and for the preservation of the neutrality and all others relative to the police, good order and i deritti regali and generally all the laws in force in the respective ports and states.’
‘carry freely wheresoever they please’ ‘wheresoever they please

   
   Art. 1[9.]

 within the jurisdiction of the other.’
‘without being obliged to pay any duties &c. to the officers &c.’

   
   Agreed

 ‘without &c. to the officers &c. other than those established for other vessels and merchandize, and which are paid by other the most favored nations of Europe.’
‘nor shall such prizes be arrested &c.’ ‘ports of the other party except the case where the prize is charged to have been made

   
   Agreed necess[ary]

 against the laws of neutrality existing in the country.’
‘but may freely be carried &c. to the places expressed in their commissions or wheresoever they please the commanding officer of

   
   Agreed

 the vessel making the capture being obliged to shew his commission and instructions, or to give other sufficient proofs whenever it shall be alledged that he was not authorized to hoist the flag of the nation under which he made the prize.’
addition ‘and the same shall take place in all those cases in which the most Serene Grand-Duke of Tuscany [or the United states] shall have made [or shall make] like conventions with other powers.’ d[elete] ‘or the U.S.’ and ‘or shall make.’
20. ‘on pain of being punished as a pirate’ ‘on pain of being

   
   Art. 20.

 punished severely according to the rigor of the laws.’ Our laws could not punish in this case.
‘on pain of being punished as a pirate or otherwise severely according to the rigor of the laws.’
Instead of 1/30 and 1/10 for recapture, 1/10 and 1/15 are proposed.

   
   Art. 21.2


[If he will not give up we will]
‘ports of each and shall be freely at the disposal of the captor

   
   [Art. 21.] 4

 according to the laws usages and regulations of the state to which the captor belongs.’

‘dungeons and prisonships’

   
   [Art.] 24.

 omitted.
‘such individual officer or other prisoner shall forfeit so much of the benefit of this article as provides for his enlargement on parole or cantonment.’ ‘imedesimi perderanno il benefizio di questo articolo.’ ‘they shall lose the benefit of this article.’ This is too general. The benefit of the nation and of every comfort and privilege except enlargement should be reserved to him.
‘and commissaries of their own appointment saving the usual and admissions, and on the same footing as is allowed to any other the most favored European nation.’

   
   [Art.] 25.


‘to any other European nation.’

   
   [Art.] 26.


